Case 3:20-cv-00098-REP Document 217 Filed 04/27/20 Page 1 of 2 PagelD# 4524

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division

STEVES AND SONS, INC.,

Plaintiff,
Vv. Civil Action No. 3:20cv98
JELD-WEN, INC.,

Defendant.

ORDER
Having considered STEVES AND SONS, INC.’S MOTION TO FILE ITS
RESPONSE TO JELD-WEN’S MOTION FOR BOND UNDER FEDERAL RULE OF CIVIL
PROCEDURE 65{c), AND RELATED EXHIBITS UNDER SEAL (ECF No. 154),
and the supporting memorandum, and for good cause shown, and the
requirements of Local Civil Rule 5 and the decisions in Ashcraft,

et al. v. Conoco, Inc., 218 F.3d 288 (4th Cir. 2000), In re Knight

 

Publishing Co., 743 F.2d 231 (4th Cir. 1984) and Stone v. Univ. of

 

Maryland, 855 F.2d 178 (4th Cir. 1988) having been met, and the
plaintiff asserting that the documents requested to be sealed are
designated confidential under the STIPULATED PROTECTIVE ORDER (ECF
No. 25) entered herein, it is hereby ORDERED that STEVES AND SONS,
INC.’S MOTION TO FILE ITS RESPONSE TO JELD-WEN'S MOTION FOR BOND

UNDER FEDERAL RULE OF CIVIL PROCEDURE 65(c), AND RELATED EXHIBITS
Case 3:20-cv-00098-REP Document 217 Filed 04/27/20 Page 2 of 2 PagelD# 4525

UNDER SEAL (ECF No. 154) is granted and STEVES AND SONS, INC.’S
RESPONSE TO JELD-WEN’S MOTION FOR BOND UNDER FEDERAL RULE OF CIVIL
PROCEDURE 65(C) and certain exhibits thereto (ECF No. 156) are
filed under seal; provided that appropriately redacted versions
thereof are filed in the public record.

It is so ORDERED.

/s/ RZy-

Robert E. Payne
Senior United States District Judge

Richmond, Virginia
Date: April aL: 2020
